 Case 1:19-cv-00923-MN Document 76 Filed 09/18/20 Page 1 of 1 PageID #: 4875




Geoffrey G. Grivner                                                    919 North Market Street, Suite 990
302 552 4207                                                           Wilmington, DE 19801-3036
geoffrey.grivner@bipc.com                                              T 302 552 4200
                                                                       F 302 552 4295




                                         September 18, 2020

VIA CM/ECF

The Honorable Maryellen Noreika
J. Caleb Boggs Federal Building
844 N. King Street
Unit 19
Room 4324
Wilmington, DE 19801-3555

  Re: Extang Corporation et al. v. Truck Accessories Group, LLC d/b/a/ Leer, Inc., Case
      No.: 1:19-cv-00923-MN

Dear Judge Noreika:

        Pursuant to Your Honor’s oral order (D.I. 70), September 11, 2020, Geoffrey Grivner
(Delaware Counsel) and Steven Caloiaro (Lead Counsel) on behalf of the Plaintiffs and Gigi
Murphy (Delaware Counsel) and Randy Brown (Lead Counsel) on behalf of the Defendant met
and conferred via teleconference to discuss and attempt to narrow terms for claim construction.
The call lasted approximately half an hour. While the parties’ discussions and subsequent emails
to attempt to agree on certain terms were productive, they failed to yield any substantive
agreement on any outstanding claim term.

       Should Your Honor have any questions or require anything further, counsel remain
available at the convenience of the Court.

                                                 Respectfully submitted,

                                                 /s/ Geoffrey G. Grivner

                                                 Geoffrey G. Grivner (#4711)

cc: All counsel of record via e-filing
